t c memo united_states tax_court theodore a andros and joan b andros petitioners v commissioner of internal revenue respondent docket no filed date stewart allen smith for petitioners lawrence davidow and roland barral for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioners' federal income taxes for and in the respective amounts of dollar_figure and dollar_figure and additional interest for pursuant to sec_6621 pursuant to an amended answer respondent asserts that petitioners are liable for additional interest for pursuant to sec_6621 and additions to tax for and pursuant to sec_6653 in the respective amounts of dollar_figure and dollar_figure this case involves petitioner theodore a andros' investment in an options-spreads and futures-trading partnership tandrill associates tandrill it is part of the arbitrage management tax litigation project the deficiencies result from respondent’s disallowance of theodore a andros’ allocable share of partnership losses from option spread transactions involving government securities and and futures transactions involving commodities and government securities the deficiency for results from respondent's reduction in petitioners' net_operating_loss_carryback to that year from the issues for decision are whether respondent properly disallowed petitioners’ allocable share of tandrill’s losses for and pursuant to sec_165 the resolution of this issue turns on whether the underlying partnership transactions pursuant to the tax_reform_act_of_1986 publaw_99_514 sec c 100_stat_2744 former sec_6621 was redesignated as sec_6621 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure were entered into primarily for profit whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations for and and whether petitioners are liable for additional interest for and we find that the underlying options-spreads and futures- trading transactions by tandrill were not entered into primarily for profit and we therefore hold that respondent properly disallowed petitioners’ allocable share of tandrill’s losses for and we further hold that petitioners are not liable for additions to tax for negligence or intentional disregard of rules or regulations for and but that they are liable for additional interest for and findings_of_fact some of the facts have been stipulated and are found accordingly the stipulations of facts and the attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in key biscayne florida at the time they filed their petition they filed joint federal_income_tax returns for all relevant years in date petitioners filed a form_1045 application_for tentative refund claiming that they were entitled to a net_operating_loss_carryback of dollar_figure from to joan b andros is involved in this case by virtue of having filed joint federal_income_tax returns with her husband theodore a andros unless otherwise specified the term petitioner refers to theodore a andros petitioner received a b a in economics and psychology from the university of nebraska in he thereafter entered the u s armed services and received the equivalent of an electronics engineering degree petitioner is an experienced and sophisticated businessman he has a basic knowledge of tax law petitioner understands the beneficial treatment accorded to capital_gains and knows that excess losses in year can be carried back to the prior years hy-gain electronics corp petitioner was one of the founders of hy-gain electronics corp hy-gain hy-gain manufactured communications equipment from through petitioner was the executive vice president as well as a director and shareholder of hy-gain his brother andrew andros was hy-gain’s president on date petitioner sold his shares of hy-gain stock for dollar_figure million he realized a dollar_figure long-term_capital_gain from the sale real_estate transactions upon leaving hy-gain petitioner became involved in real_estate transactions including condominium conversions by he was involved in commercial real_estate consulting he also had investments in other business enterprises richard illingworth petitioner first met richard illingworth at a social gathering in miami in late or early petitioner informed mr illingworth that he was looking for investment opportunities in that regard mr illingworth explained to petitioner how he could benefit from trading in commodity futures as well as option spreads involving government securities they discussed the possibility of forming a partnership that would engage in the trading of option spreads and commodity futures mr illingworth was educated in england and in the late 1960's entered the commodities business he first worked at the london metal exchange for the rudolf wolff co a london metal broker and commodity trader in he moved to the united_states where he was employed by c tennant sons co a metals and futures trading company two years later mr illingworth moved to icc metals a division of international chemical corp where he traded in copper and other metals subsequently he worked for gill duffus under a trader named herbert weiss in mr illingworth formed manhattan metals nonferrous ltd manhattan metals a new york corporation involved in physical commodities and futures trading he was the largest manhattan metals shareholder and had a controlling_interest mr the remaining stock was owned by mr illingworth’s continued illingworth’s goal was to build manhattan metals into a commission merchant that would compete with merrill lynch initially manhattan metals brokered relatively small transactions in metals including copper manhattan metals then expanded its operations to include trading in the futures markets primarily in copper gold and silver by manhattan metals had seven employees including two traders--mr illingworth and herbert weiss mr weiss was the main trader for manhattan metals he was authorized to make trades without discussing them with mr illingworth one of mr weiss’ responsibilities was to evaluate the prices that were being paid_by manhattan metals for option spreads mr illingworth held seats on the new york mercantile exchange and the new york futures exchange mr weiss was a member of the commodities exchange inc comex manhattan metals was not a member of any exchange in addition to manhattan metals mr illingworth was a partner in several partnerships that were involved in option spreads and commodities trading activities petitioner’s investigation of mr illingworth in considering the possibility of entering into an investment relationship with mr illingworth petitioner engaged attorneys pincite continued then wife and a third-party investor the miami law firm of paul thomson accountants at peat marwick and a private investigator to investigate mr illingworth’s background the reports petitioner received confirmed what mr illingworth had stated to be his background and convinced petitioner that mr illingworth had expertise in commodities trading petitioner also consulted with accountants at peat marwick regarding the tax ramifications of establishing and operating a partnership with mr illingworth trading terminology trading in commodity futures contracts involves tremendous leverage and thus the potential for large gains or losses a futures_contract is a forward instrument having a long side and a short side with respect to an underlying commodity the contract represents a commitment to deliver sell or receive buy a specified quantity of a commodity at a specified price at a specified date in the future at the expiration of the specified time which is referred to by the specified month a trader holding a short futures_contract a contract to sell the commodity must deliver the underlying commodity to the holder of the corresponding long contract at the specified price a trader holding a long futures_contract a contract to buy the commodity can compel the holder of the corresponding short contract to deliver the underlying commodity less than percent of all futures contracts actually result in delivery of the underlying commodity most are offset futures contracts involving sales and purchases of commodities are regulated by the commodity futures trading commission through the commodity exchange act a securities option is the right to buy or sell an underlying_security at a specific price the strike_price and a specified time the expiration date there are two types of options call options and put options in a call option the grantor or seller of the option is required if the buyer so desires to sell the underlying_security to the buyer at the strike_price on the expiration date the buyer of a call option has the right to call the security from the seller the buyer is bullish on the underlying_security he is betting that the market price of the underlying_security will rise above the strike_price if that happens the option buyer will purchase the security on the expiration date at the strike_price which will be less than the current market price with a put option the grantor or seller of the option is required if the buyer so desires to purchase at the expiration date the underlying_security put to him by the buyer at the strike_price in this latter case the buyer is bearish on the underlying_security he is betting that the market price of the underlying_security will fall below the strike_price by the expiration date in that case he will put the security to the option_writer who must pay the higher strike_price the price of an option or its premium is composed of two elements the option’s intrinsic value and its time value for a call option the intrinsic value of the option is the amount if any by which the price of the underlying_security exceeds the option’s strike_price the balance of the premium is the time value of the option for a put option the intrinsic value of the option is the amount if any by which the strike_price exceeds the price of the security generally an option’s price in the marketplace will be greater than its intrinsic value the additional_amount of premium beyond the intrinsic value reflects that traders are willing to pay the time_value_of_money or the option’s time premium market participants are willing to pay this additional_amount because of the protective characteristics afforded by an option over an outright long or short position in the underlying_security an option is in the money when the option’s strike_price is less than the current market price of the underlying instrument ie when it would be economically favorable for the option holder to exercise the option an option is out of the money when it would be economically unfavorable to exercise the option when the option strike_price equals the market price of the underlying_security an option is at the money in the futures market a spread consists of the simultaneous establishment of two opposite positions for delivery of the same commodity in different delivery months such a spread consists of two legs one is the purchase of a commodity for delivery at a specific future date while the other is the simultaneous sale of the same commodity for delivery at a different specified future date although there are variations in spreads all of them have a simultaneous purchase and sale in the options market a spread sometimes called a straddle is a position maintaining simultaneously both long and short options of the same type ie puts or calls or of different types in the same class a vertical spread in the options market consists of purchasing an option at one strike_price and simultaneously selling an option at another strike_price where the options are identical in all other respects vertical put spreads are positions in which a trader has both long purchased puts and short sold puts in the same underlying asset at different strike prices for the same maturity month the spread is a credit spread when the price paid for the long position is less than the price received for the short position so that the trader’s account shows a cash credit the trader is then considered to have sold the spread a trader is said to have purchased the spread a debit spread when the price paid for the long position is the following is a typical vertical spread buy june call sell june call less than the price received for the short position so that the trader’s account shows a debit butterfly spreads occur when a trader holds three positions in the same underlying asset in puts or calls in the same expiration month at three different strike prices with the highest and lowest strike positions one-half the size of the middle position a general description of tandrill’s trading plan on date petitioner and mr illingworth formed tandrill a general_partnership under the laws of florida tandrill is a combination of the names of its two partners t andros and r illingworth petitioner contributed the major portion of the funding for the partnership while mr illingworth agreed to conduct tandrill’s trading activity as stated in the partnership_agreement the purpose of tandrill was to trade in commodities foreign_currencies u s treasury bills u s treasury bonds other certificates nature every gnma and of a butterfly_spread is a balanced straddle position an example of a butterfly_spread in gold would involve the purchase of one contract of february gold the short_sale of two contracts for april delivery and the purchase of one contract of june gold if the price of gold goes up the investor will profit on his two long contracts in february and june and lose a substantially like amount on his two short april contracts the butterfly_spread gets its name because it has a heavy body in the center in this case the two april short contracts and lighter wings on the side in this case the one long contract each in february and june gnma’s sometimes referred to as ginnie maes are long-term coupon-bearing securities issued through the government continued government foreign or domestic financial instruments and futures contracts and options with respect to the foregoing and in connection therewith to use arbitrage spreading margin and other leveraging devices and such other techniques deemed appropriate petitioner contributed dollar_figure to tandrill in exchange for a 75-percent partnership_interest mr illingworth contributed dollar_figure in exchange for a 25-percent interest on the same date tandrill was formed date tandrill entered into a management agreement with manhattan metals whereby it was agreed that manhattan metals would manage buy sell sell short redeem and otherwise invest reinvest and trade in commodities of every nature on tandrill’s behalf the management agreement authorized manhattan metals to perform administrative functions for tandrill employ wilcap advisors wilcap as an adviser in its trading activities and share in commissions or fees that tandrill paid tandrill paid manhattan metals a retainer and organization fee of dollar_figure upon execution of the management agreement on an ongoing basis tandrill was required to pay manhattan metals an continued national mortgage association that represent undivided interests in specific pools of government-guaranteed mortgages such certificates are backed by the full faith and credit of the federal government messrs paul willensky and mark sherman were the principals of wilcap mr illingworth had known messrs willensky and sherman less than a year and had not previously dealt with them when he decided to use their company as an adviser to manhattan metals annual management fee of three-fourths of percent of the aggregate value of tandrill’s investments with manhattan metals including the value of commodities subject_to futures contracts the value of premiums_paid for options and cash on hand such fee was capped at a maximum of dollar_figure or dollar_figure per calendar_quarter for the period ending date and at a maximum of dollar_figure per year or dollar_figure per calendar_quarter thereafter the management agreement had no fixed termination_date it could be terminated on days’ notice by either party the agreement provided that if petitioner terminated the agreement before date tandrill would pay manhattan metals the difference between dollar_figure and the sum of the quarterly fees that had been paid to manhattan metals for that period manhattan metals was not required to perform services exclusively for tandrill petitioner understood that although manhattan metals would conduct tandrill's trading activities and that mr illingworth would be in charge of deciding the partnership’s trading positions mr illingworth would be assisted in doing so by others petitioner had no interest in managing tandrill’s day-to-day trading activities he merely wanted the right to make suggestions and review documents at the time that the trades were undertaken petitioner did not understand the exact nature of tandrill's trading activities or the mechanics and theories of commodities trading although mr illingworth sent petitioner periodic updates regarding tandrill’s trading activity petitioner did not closely monitor the trades manhattan metals performed for tandrill tandrill's net asset value decreased each calendar_quarter during tandrill's transactions arbitrage management investment_company arbitrage management and pershing co pershing performed brokerage services for tandrill with respect to treasury bill options transactions they also made the market in which such transactions were executed arbitrage management or pershing was on the other side of each treasury bill option transaction that tandrill entered a c l i international commodity services inc acli and bache halsey stuart shields inc bache performed brokerage services for tandrill with respect to its commodity futures trading transactions a options transactions the treasury bill options transactions involved herein were cleared through pershing and arbitrage management see appendices a-d for a list of tandrill’s put-option positions messrs willensky and sherman of wilcap handled the trades on behalf of manhattan metals they made all the trading decisions with respect arbitrage management investment_company has been involved in other cases in this court see eg 82_tc_1001 manko v commissioner tcmemo_1995_10 pershing and arbitrage management wrote the options comprising the spreads that tandrill established to the treasury bill options transactions after discussing with mr illingworth the general parameters of such trading wilcap decided which brokerage house would execute a particular options transaction the options transactions did not occur on a regulated exchange but instead were conducted over the counter current trading prices for the option spreads or the constituent put options were not published daily there was no publicly available mechanism through which a trader in treasury bill options could ascertain the current price of his positions no steps were taken to insure that tandrill paid or received fair prices for its positions in treasury bill options all of the options transactions that tandrill entered into possessed the following characteristics they were part of eight vertical put straddles or spreads all of the spreads were opened and closed out in the underlying commodities were treasury bills when the spreads were opened all of the puts were in the money all of the spreads were closed out through offset before the date_of_issuance of the underlying treasury bills the options spreads were purchased as a unit rather than as separate legs and the spread between exercise prices varied from a minimum of dollar_figure to a maximum of none of the trade spreads was profitable in there were three or four dealers who made a market in over-the-counter treasury bill options six of the options spreads were executed through pershing these spreads were all credit spreads so-called because tandrill received money or a credit to its account when it established the spreadsdollar_figure these spreads involved the sale of put options having a higher dollar exercise price and the purchase of puts with a lower dollar exercise price the other two options spreads were executed through arbitrage management both of these spreads were debit spreads so-called because tandrill paid money or suffered a debit of its account when it established the spreads these spreads involved the sale of put options having a lower dollar exercise price and the purchase of put options having a higher dollar exercise price b futures transactions tandrill's futures transactions generally had the following characteristics most took the form of straddles or spreads tandrill's british pound and swiss franc futures trading took place on the international monetary market the treasury bill futures trading took place on the chicago mercantile exchange the treasury bond and gnma futures trading took place on the chicago board_of trade the sugar futures trading took place on the coffee cocoa and sugar exchange the gold silver and copper futures trading took place on the comex the trading in vertical spreads like individual options can either be purchased or sold these spreads were sold by tandrill physical copper took place through manhattan metals and all of the futures positions were closed out through offset in and tandrill entered into futures transactions in gold silver copper and treasury bills through bache with respect to these transactions the gold and silver trading began on date and the copper trading began on date all the gold silver and copper futures transactions tandrill's trading in physical copper had the following characteristics delivery or receipt of the commodity was never intended and never took place all gains and losses were cleared through a difference account manhattan metals was on the other side of each transaction that tandrill entered into manhattan metals was the source of any profits and losses tandrill realized and the physical copper trades did not occur on an exchange respondent could not determine how the physical copper transactions affected petitioners’ or tandrill’s tax returns and the tax consequences of these transactions are not in dispute here the price of silver fluctuated substantially on nov and the following chart taken from the comex statistical yearbook for indicates the price movement and number of contracts of date silver traded each day between nov and price contracts date movement traded nov down nov up nov up nov up nov down big_number nov up nov up nov up big_number of the silver contracts that tandrill closed out in were closed out on either nov or on date tandrill closed out silver contracts by repurchasing date silver contracts and date silver contracts on date tandrill closed out silver contracts by repurchasing date silver contracts date silver contracts and date silver contracts involved balanced straddles some were butterfly spreads in tandrill in its account with bache entered into contracts of copper futures straddles contracts of gold futures straddles and big_number contracts of silver futures straddles in tandrill closed out by offset of the copper futures contracts of the gold futures contracts and of the silver futures contracts realizing a net_loss of dollar_figure including commissions every futures spread tandrill closed out in involved the realization of a loss with the exception of an aggregate gain of dollar_figure realized on date copper contracts and on a weighted average basis tandrill's silver gold and copper spreads were kept open an average dollar_figure daysdollar_figure for example on date tandrill purchased date copper contracts sold date copper contracts and purchased date copper contracts holding periods trades date date number days x sold bought quantity description of days quantity apr gold apr gold big_number may silver dec silver big_number dec silver big_number dec silver big_number mar silver big_number mar silver sept silver sept silver continued tandrill realized_gains_and_losses in and from commodity futures transactions with respect to which bache was the broker in the following amounts commodity net gain loss silver gold t-bill futures copper other total dollar_figure big_number dollar_figure big_number --- big_number net gain loss dollar_figure dollar_figure big_number big_number big_number dollar_figure in tandrill entered into futures transactions in copper gold sugar treasury bills treasury bonds and gnma's through acli tandrill realized dollar_figure in net losses with respect to the commodity futures transactions for example on june tandrill entered into a spread of a spread involving gnma and treasury bond contracts a it purchased date gnma contracts and sold date gnma contracts and b it purchased date treasury bond contracts and sold continued dec silver mar copper mar copper july copper july copper july copper july copper sept copper total sec_985 big_number average days per transaction dollar_figure average days per contract big_number dollar_figure date treasury bond contracts on date tandrill entered into another spread of a spread involving gnma and treasury bond contracts a it purchased date gnma contracts and sold date gnma contracts and b it purchased date treasury bond contracts and sold date treasury bond contracts the date transactions resulted in a dollar_figure loss on the gnma contracts and a dollar_figure loss on the treasury bond contracts this left tandrill with unrealized profits of dollar_figure in its open positions tandrill's open positions were liquidated in tandrill’s liquidation tandrill ceased operations in at this time its capital had dwindled to approximately dollar_figure petitioner received only one distribution from tandrill in the amount of dollar_figure which represented his proportionate share of tandrill's net assets on the liquidation date tandrill's forms peat marwick’s new york office prepared tandrill’s partnership returns forms for and dollar_figure a on its partnership return tandrill reported an ordinary_loss of dollar_figure on treasury bill options and claimed deductions petitioners introduced into the record tandrill’s and yearend financial statements however they failed to present evidence proving the reliability of such documents we have therefore not utilized these statements in making our determination for a management fee and accounting fee of dollar_figure and dollar_figure respectively these ordinary losses arose from purchased put options on treasury bills each of tandrill's purchased put options was closed out at a loss in tandrill also reported short-term_capital_gains of dollar_figure on this return computed as the excess of short-term gains of dollar_figure over short-term losses of dollar_figure the dollar_figure in short-term_capital_gains arose from the sale of put options on treasury bills the dollar_figure in short-term_capital_losses arose from futures transactions in gold silver copper and treasury bills b on its partnership return tandrill reported an ordinary_loss of dollar_figure on treasury bill futures transactions interest_income of dollar_figure and deductions for a management fee and accounting fee of dollar_figure and dollar_figure respectively tandrill also reported short-term_capital_losses of dollar_figure and long-term_capital_gains of dollar_figure both the short-term_capital_losses and long-term_capital_gains arose from commodity futures transactions petitioners' and federal_income_tax returns peat marwick’s miami office prepared petitioners’ returns for both years in issue petitioner provided peat marwick with his tax information and copies of his and schedules k-1 from tandrill for use in peat marwick’s preparation of petitioners’ and returns petitioners reported the following amounts of income and loss on their and returns with respect to petitioner's investment in tandrill income loss short-term_capital_gain loss capital_gain long-term dollar_figure dollar_figure --- year big_number big_number dollar_figure in date petitioners filed a form_1045 application_for tentative refund claiming entitlement to a net_operating_loss_carryback of dollar_figure from to notice_of_deficiency in the notice_of_deficiency respondent disallowed petitioners’ allocable share of losses arising from tandrill’s transactions on the premise that no profit_motive existed with respect to the transactionsdollar_figure respondent determined the following corrected amounts of income and loss petitioner realized through his investment in tandrill year income loss dollar_figure big_number short-term_capital_gain long-term_capital_gain --- --- --- --- respondent also determined that the transactions at issue were either shams or devoid of the substance necessary for recognition for federal_income_tax purposes respondent’s amended answer reiterated this position however at trial respondent’s counsel informed the court that the only issue for decision in this regard is whether tandrill entered into the transactions at issue primarily for profit we therefore will assume that tandrill’s transactions were not shams accordingly the adjustments respondent made in the notice_of_deficiency increased decreased petitioners' income and loss items as follows year income loss short-term_capital_gain long-term_capital_gain dollar_figure dollar_figure --- big_number big_number dollar_figure the adjustment to petitioners' income results in a reduction of petitioners' net_operating_loss_carryback to from dollar_figure to dollar_figure and an increase of dollar_figure in taxable_income for the disallowed deductions arose from tandrill's transactions involving treasury bill option spreads and commodity futuresdollar_figure issue tandrill losses opinion the first issue for decision is whether respondent properly disallowed petitioners’ allocable share of tandrill’s and losses pursuant to sec_165 this issue turns on whether the underlying partnership transactions were entered into primarily for profit petitioners have the burden_of_proof in this regard rule a we note that prior to the trial in this case the internal_revenue_service irs audited mr illingworth’s tax years disallowing loss deductions that he had claimed relating both to tandrill’s transactions at issue herein and to other transactions involving other partnerships the irs determined that tandrill’s transactions had not been entered into for profit mr illingworth ultimately accepted an irs settlement offer based on this determination respondent contends that the purpose of the options transactions was to generate corresponding amounts of ordinary losses and short-term_capital_gains in while the purpose of the commodity futures transactions was to generate short-term_capital_losses in and long-term_capital_gains in respondent posits that at the time the transactions were entered into tandrill’s general partners petitioner and mr illingworth expected to realize economic losses rather than economic profits according to respondent petitioner was aware that the economic consequences of the transactions entered into by tandrill were de_minimis as compared to their potential tax benefits on the other hand petitioners argue that the transactions at issue were entered into with both a profit_motive and profit potential we agree with respondent respondent and petitioners each rely on reports and testimony of their respective experts as the trier of fact we must weigh the evidence presented by these experts in light of their demonstrated qualifications as well as all other credible_evidence 480_f2d_171 9th cir affg 54_tc_493 we are not bound by the opinion of any expert witness when that opinion is contrary to our own judgment 84_tc_722 the parties’ experts mr natenberg respondent’s first expert witness sheldon henry natenberg received a b a in mathematics from the university of illinois after working in unrelated fields for years he became an independent option trader in mr natenberg is an options consultant and conducts educational seminars for traders all over the world he has written a book option volatility and pricing strategies which was published in and revised in mr natenberg is a member of the chicago board_of trade mr natenberg's report rebuttal report and testimony solely addressed tandrill's options spreads mr natenberg testified that tandrill’s options trades consisted of vertical put spreads with all the puts being in the money grouping the trades by opening date and exercise price he further testified that the trades consisted of eight different put vertical spreads six spreads were initially sold and later bought back and two spreads were initially purchased and later sold out mr natenberg opined that in every one of the six spread positions initiated with the sale of a vertical put spread the spread was sold at a price so low that a profit could be considered at best highly unlikely he further stated that when the spread positions were closed they then were bought back at a price greater than the maximum possible spread value thus according to mr natenberg profit was not the motivation for the trades mr natenberg testified that in closing out the spread transactions tandrill experienced a cash outflow by paying more than the theoretical maximum value to close out the spreads tandrill reduced its overall profits if any or increased its overall losses mr natenberg explained that over the life of an option the option’s value will vary depending on current market conditions and the likelihood of changing conditions in the future he referred to the black-scholes modeldollar_figure the black-scholes model is a mathematical refinement of the premise that changes in value of an underlying asset are random the black-scholes model uses the laws of probability to determine the price at which an option would have to trade so that neither the buyer nor the seller of the option would show a profit in the long rundollar_figure mr natenberg opined that at the moment of expiration an option can take only one of two values zero if it is out of the money and intrinsic value if it is in the money thus at expiration of the option it is always possible to calculate the maximum potential profit or loss resulting from any individual option trade as well as from a trade consisting of multiple options further the maximum value of a put option spread is the the black-scholes model was developed by fisher black and myron scholes in it is a tool for analyzing an option’s value the black-scholes model requires five inputs in order to generate a theoretical value exercise price expiration date price of the underyling instrument prevailing interest rate and volatility difference between the exercise prices of the purchased and sold puts and the minimum value is zero according to mr natenberg the amount of money or credit that tandrill received upon the establishment of all six of its credit spreads was always substantially outside less than the range of values indicated by the black-scholes model in addition the amount of money or credit that tandrill received upon closing out the two debit spreads through arbitrage management was always substantially outside less than the range of values indicated by the black-scholes model mr natenberg analyzed tandrill’s trades based on a comparison of the trade prices with two numbers the maximum possible value of each vertical spread if held to expiration and a price evaluation of each spread using the black-scholes model see appendix e for mr natenberg’s trade analysis mr natenberg concluded that tandrill’s options trades were done at prices that practically ensured that they would result in a loss mr natenberg gave as an example tandrill’s first trade on date where the partnership sold the put spread times he stated that if the price of the underlying treasury bill were at or below dollar_figure at expiration the spread would have a maximum value of dollar_figure if the price of the underlying treasury bill were at or above at expiration the spread would be worthless at the time the trade was made the treasury bill price was because this price was below there was in mr natenberg’s opinion a far greater chance for the spread to be worth at expiration its maximum value of dollar_figure than its minimum value of zero thus according to mr natenberg the value of the spread should be closer to dollar_figure than to zero mr natenberg confirmed this by continued mr maduff respondent’s other expert michael l maduff received a b a in economics from the university of iowa between and he was chief_executive_officer of maduff sons inc a licensed futures commission merchant and clearing member of the chicago mercantile exchange after years in business he went to law school at northwestern university and received a j d in since he has been a practicing attorney as well as a consultant and expert witness regarding the futures industry mr maduff's report and testimony concern tandrill's commodity and futures transactions mr maduff testified that a spread in gold silver or copper futures is principally a speculation on interest rates rather than a speculation on the value of the metal itselfdollar_figure continued using the black-scholes model to evaluate the spread from this analysis he determined that a reasonable value for this spread would have been somewhere between dollar_figure and dollar_figure but tandrill actually sold the spread for dollar_figure even allowing for subjective judgments among different market participants mr natenberg opined that this was well below the price any knowledgeable trader would have placed on the spread mr maduff explained that in and precious metals and long-term interest rates made historic highs and experienced great volatility while absolute prices of the metals may be volatile the relative price for different delivery months of the same metal remained fairly constant reflecting the cost of maintaining an inventory of the metal over time so- called carrying costs with interest being the major component of these carrying costs mr maduff stated that the documentation petitioners provided concerning tandrill’s futures trading while not complete was sufficient for him to conclude that tandrill in fact made trades on the futures exchanges and that those trades generally were tax_straddles with no economic objective or effect other than to move income from one year to the next with minimal market exposure and no hope of profit he testified that while the commissions bache and acli charged tandrill do not appear on the documents provided he was able to extrapolate the sum of commissions and fees charged from the information supplied namely dollar_figure per contract charged by bache and dollar_figure for gold and dollar_figure for copper charged by aclidollar_figure the charges connected with the execution of tandrill’s futures trading took two distinct forms broker’s commissions and associated fees and market slippage or the bid ask price spread the bid ask price is the difference between the prices at which floor traders are willing to buy and prices at which they are willing to sell after studying the bache and acli monthly statements mr maduff concluded that bache and acli charged commissions and associates fees on a per-contract round- turn basis a per-contract basis means that the commissions and fees are the same for each contract of a particular commodity traded without regard to the price a round-turn basis means that no commission is charged when a position is established whether long or short but rather the broker waits until the position is closed out with an offsetting sale or purchase and then charges a single fee for the entire round-turn transaction tandrill also paid execution costs meaning the markup the investor pays to the floor trader every time he buys and the markdown he suffers every time he sells thus commissions are paid only when a position is closed out while execution costs are encountered when an investor enters his position and again when he closes it out the total marginal costs of a single contract include two execution costs and one commission cost the bache trades mr maduff was able to draw conclusions only with respect to tandrill’s trading through bache because the documents that were presented regarding tandrill’s trades through bache were incomplete a treasury bills the treasury bill trading began in date and continued through the end of the year mr maduff stated that taken in isolation the treasury bill trading would appear to have been undertaken with a profit_motive but he went on to say because tandrill failed to provide records of other interest rate transactions it may have engaged in during the period it is possible that when viewed in conjunction with transactions in other brokerage accounts the treasury bill positions through bache would prove to be mere hedges against these other positions and thus not reasonably likely to have resulted in net profits b gold silver and copper transactions mr maduff concluded that tandrill’s gold silver and copper transactions were not motivated by the desire to achieve an economic profit and were taken solely for tax purposes the gold and silver trading began on date and the copper trading began on date every transaction was a perfectly balanced straddle with an equal number of purchases and sales on each day a few of these transactions were butterfly spreadsdollar_figure at times tandrill established positions that appeared to be regular nonbutterfly spreads but which on closer examination had little risk involved for instance in early date tandrill purchased date gold contracts and sold date gold contracts a forward spread which apparently anticipated that interest rates would decline however at the same time tandrill purchased date silver contracts it sold date silver contracts resulting in a back spread which sought to profit from an increase in interest rates in tandrill bought and sold contracts of copper futures straddles contracts of gold futures straddles and big_number contracts of silver futures straddles through bachedollar_figure of these transactions contracts of gold futures contracts of silver futures and contracts of copper futures were all the butterfly effect offsets forward spreads which are profitable if interest rates decline with back spreads which are profitable if interest rates increase mr maduff believes that this sort of strategy is economically schizophrenic mr maduff believed that because tandrill engaged in more transactions than necessary to achieve a given economic purpose its transactional costs were greater moreover because tandrill held positions for short periods of time it was less likely the positions would move offset resulting in losses of approximately dollar_figure including commissions for dollar_figure mr maduff posited that in every case when these positions were first established tandrill made contrary straddle transactions in the same quantity in a different delivery month of the same futures_contract when these positions were closed out tandrill replaced them with a like quantity of contracts in the same futures_contract but in a different delivery month at the same time retaining into a subsequent year the profitable positions that had been established at the same time as these loss positions the closed-out losing trades were as follows source no date quantity description loss apr gold dollar_figure may silver dollar_figure may silver dollar_figure dec silver dollar_figure mar silver dollar_figure mar silver dollar_figure sept silver dollar_figure dec silver dollar_figure mar copper dollar_figure mar copper dollar_figure july copper dollar_figure sept copper dollar_figure july copper july copper dollar_figure had been establisheddollar_figure in sum mr maduff concluded that these trades clearly were not motivated by the desire to make a profit the acli trades tandrill did not enter into any transactions through acli during tandrill’s transactions established through acli the following are tandrill’s positions established or offset and contrary positions date position established or offset contrary position sold short apr ‘81 gold bought feb ‘81 gold sold short apr ‘81 gold bought feb ‘81 gold repurchased apr ‘81 sold short dec ‘80 gold sold short june ‘81 gold sold short may ‘80 silver bought july ‘80 silver repurchased may ‘80 silver sold short mar ‘80 silver sold short sept ‘80 silver sold short dec ‘80 silver bought jan ‘81 silver sold short dec ‘80 silver bought jan ‘81 silver sold short dec ‘80 silver bought jan ‘81 silver repurchased dec ‘80 silver sold short mar ‘81 silver sold short sept ‘80 silver sold short mar ‘81 silver bought dec ‘80 silver repurchased mar ‘81 silver sold short dec ‘80 silver sold short mar ‘80 silver bought may ‘80 silver repurchased mar ‘80 silver sold short may ‘80 silver sold short sept ‘80 silver bought dec ‘80 silver sold short sept ‘80 silver bought may ‘80 silver repurchased sept ‘80 silver sold short dec ‘80 silver sold short may ‘80 silver sold short dec ‘80 silver bought sept ‘80 silver repurchased dec ‘80 silver sold short mar ‘81 silver sold short mar ‘80 copper bought may ‘80 copper repurchased mar ‘80 copper sold short july ‘80 copper repurchased mar ‘80 copper sold short july ‘80 copper sold short july ‘80 copper sold mar ‘80 copper sold short july ‘80 copper sold mar ‘80 copper sold short july ‘80 copper bought may ‘80 copper bought sept ‘80 copper repurchased july ‘80 copper sold short dec ‘80 copper repurchased july ‘80 copper sold short mar ‘80 copper repurchased july ‘80 copper sold short mar ‘80 copper bought sept ‘80 copper sold short july ‘80 copper sold sept ‘80 copper bought may ‘80 copper involved futures contracts in copper gold 90-day treasury bills sugar gnma’s and 30-year u s treasury bondsdollar_figure mr maduff focused on the gnma’s and bond trades he opined that the gnma and bond28 trades appear to have been intended to roll gains from into and in fact succeeded in rolling dollar_figure of gains into in addition because these trades involved contracts not maturing until they had the potential of generating long-term gains and short-term losses after examining these transactions mr maduff concluded that these trades did not have any profit_motive or potential the gnma and treasury bond transactions were established on june and with the purchase on each day of march with the exception of the gnma’s and bonds all of the transactions were initiated by date and closed out by date thus mr maduff did not perform a detailed study of the copper gold 90-day treasury bill or sugar transactions because it was clear that they were not used to postpone income_recognition from one year to the next also they did not have the potential for long-term_capital_gains because all were closed out in less than months treasury bond futures contracts and gnma futures contracts are similar instruments both consist of 30-year debt instruments with a dollar_figure face value and a nominal 8-percent coupon bonds are obligations of the u s government gnma’s are mortgage-backed debt instruments guaranteed by an agency of the u s government the primary difference is that in periods of falling interest rates gnma’s are subject_to prepayment while bonds are not in addition these debt instruments which on their face provide a constant income flow for approximately years will fluctuate in value with interest rates however a 3-month spread in either bonds or gnma’s will tend to be stable because that spread represents only the difference between 90-day interest rates and 30-year interest rates for a 90-day period rather than 30-year interest rates themselves gnma contracts and the simultaneous sale of date gnma contracts and the purchase on each day of date treasury bond contracts and the simultaneous sale of date treasury bond contracts these transactions taken as a whole have the appearance and effect of incurring minimum market exposure to risk of loss and no possibility of net gain after transaction costs notwithstanding the fact that the transactions viewed separately each had the possibility of making or losing thousands of dollars per contract this was accomplished by establishing straddles of straddles dollar_figure while tandrill’s gnma trades consisted of long march and short september a 6-month forward spread the bond trades were the opposite short march and long september a 6-month back spread consequently while either the gnma straddle or bond straddle taken for example tandrill’s bond trades of june and occurred as follows in that period the price of march gnma’s dropped dollar_figure per contract and the price of march bonds dropped dollar_figure per contract at the same time the march september gnma spread moved dollar_figure per contract and the march september bond spread moved dollar_figure per contract finally the entire position taken as a whole moved the minimum possible increment that day dollar_figure per contract on date tandrill executed a straddle of a straddle involving gnma’s and bonds buying june gnma’s and simultaneously selling march gnma’s and buying june bonds and simultaneously selling september bonds these transactions resulted in recognition of a dollar_figure loss on the gnma’s and a dollar_figure loss on the bonds and still left tandrill with offsetting 3-month straddles june september gnma’s vs june march bonds on date after recognizing a net_loss of dollar_figure plus commissions of dollar_figure tandrill still had profits of dollar_figure in its open gnma bond position for a net_loss of dollar_figure or points per contract this loss is primarily attributable to transaction costs in isolation would allow the investor to profit or lose based on the relative fluctuation of long and short-term interest rates the two positions taken together would result in virtually no fluctuation at all mr maduff’s conclusion sec_1 taken in isolation tandrill’s treasury bill trading established through bache appears to have been taken with a profit motivedollar_figure tandrill’s gold silver and copper straddle transactions established through bache were tax_straddles entered into without an objective of earning an economic profit tandrill’s gnma and treasury bond transactions established through acli were tax_straddles entered into without an objective of earning an economic profit mr borst petitioners’ expert thomas j borst received a b s in business administration from miami university in oxford ohio in and an m b a from the wharton school of commerce and finance at the university of pennsylvania in after working for inland steel company and international business machines corp mr borst became an institutional and retail securities broker with several securities firms between and later he began trading on the chicago board options exchange as an independent market maker mr maduff asserted that he cannot be certain of this conclusion because of inadequate documentation and then on the chicago board_of trade as an independent floor trader he also was a principal of frontier limited a commodity trading advisory firm and a vice president of hedged portfolio advisors inc a firm that provided sophisticated tactical trading data and advice to institutions since he has traded solely on the chicago board_of trade mr borst’s report and testimony dealt with tandrill’s treasury bill futures contracts and treasury bill options contracts during the last months of dollar_figure his primary conclusion was that tandrill’s transactions had the potential to earn a profit treasury bill futures contracts for the period beginning date tandrill shorted 90-day treasury bill futures contracts this initial strategy reflected tandrill’s expectation that interest rates would increasedollar_figure treasury bill options contracts for the period beginning date tandrill’s treasury bill options trading consisted of selling vertical put in addition to his expert report mr borst prepared a rebuttal report which briefly discussed gold and silver commodity futures commodity trading and the black-scholes model short treasury bill futures positions increase in value as the price of treasury bills decrease in value when interest rates increase conversely short treasury bill futures positions decrease in value as the price of treasury bills increases when interest rates decrease spreads and thereafter closing these positions by buying vertical put spreadsdollar_figure credit option spreads part of tandrill’s trading strategy was to purchase treasury bill put options at one strike_price and sell the same amount of treasury bill put options at a higher strike_price for the same maturity monthdollar_figure mr borst provided an example of the type of credit spreads in which tandrill engaged on date date treasury bill futures contracts were sold by the trader at dollar_figure and and date treasury bill futures contracts were sold by the trader pincite also a total of march dollar_figure puts were bought for a total price of dollar_figure and march puts were sold for dollar_figure the credit on the options positions was dollar_figure each option was on dollar_figure million face value treasury bills the minimum price movement was dollar_figure dollar_figure the underlying treasury bills’ maturity_date depended upon the expiration date of the option the usual maturity_date of the treasury bills was about months after the expiration date of the option the year was an extremely volatile period for interest rates in the united_states rates were increasing rapidly into date and during that month tandrill’s strategy in this regard provided some risk control in the event that treasury bill interest rates that had been increasing began to decline if interest rates fell the price of the short treasury bill futures positions would increase thereby creating losses for tandrill because tandrill’s options trades in the aggregate generated a credit its put positions could suffer an unfavorable price movement and still provide tandrill with an overall profit further tandrill’s put positions provide it with the ability to absorb some of the risk in its futures positions that is the put positions could in the aggregate move unfavorably by dollar_figure before tandrill suffered a net_loss thus dollar_figure could be used as a cushion to absorb losses in the short futures positions if the price of the short futures positions increased rather than decreased tandrill’s portfolio trading strategy tandrill’s initial trading strategy was to build a portfolio of treasury bill put option credit spreads and short futures positions in treasury bills during this period tandrill closed some of its short commodity futures positions at a profit for example on date it closed two of its short futures contracts december at dollar_figure and two more on october pincite 90--a profit before commissions of dollar_figure mr borst stated that interest rates were rising at the time tandrill closed out its short position as evidenced by the fact that the closing price of the short futures contracts in october was lower than the price of the contracts when they were entered into in september but tandrill did not simultaneously close its put positions obtained on september mr borst believed that this was understandable because it was probable that the credit spread put positions would have suffered losses in the aggregatedollar_figure tandrill’s positions at date at the end of september tandrill was short treasury bill futures a position worth millions of dollars tandrill had partially reduced the risk of this position by selling put spreads each on dollar_figure million worth of treasury bill futures although tandrill received dollar_figure in premiums from selling the higher strike puts over the lower it stood to lose dollar_figure if both ends of the spreads expired in the money and thus could have incurred an overall net_loss of dollar_figure despite this potential loss tandrill covered the short futures in early october while actually increasing the short put exposure tandrill realized an dollar_figure profit from covering its short decembers the trade also locked in an additional dollar_figure to dollar_figure profit on the new march-december treasury bill futures spread mr borst believed that tandrill made a very bold and risky move switching from a very bearish position to a very bullish one tandrill’s positions at date tandrill was long date treasury bill futures against an equal number of the date treasury bill futures the long mr natenberg disagreed with this analysis he opined that if one enters a position as a true hedge once the primary asset has been disposed of the hedge is no longer required according to mr natenberg a true hedger would liquidate the hedge at the time of disposition of the primary asset position was rapidly moving toward the price of the 1-year bills whereas the march future had a substantially longer time to expiration so tandrill had an opportunity to profit further on this spread if short rates stabilized or fell according to mr borst tandrill was also well positioned with its options spreads tandrill’s trading october 31-date as of date tandrill had completed the unwinding of its credit spreads as short-term interest rates continued to rise the results were worse than anticipated tandrill however had approximately basis points locked into its futures spread thus tandrill took off some of these points by covering a part of its short position and realized a dollar_figure profit tandrill’s final trades november 19-date tandrill closed out its last options spread over a 5-day period in late november it did not adjust its futures position until about a week later effectively switching its position from bearish to bullish as it held one extra december treasury bill future on date it sold december treasury bill futures and bought only march shifting again to an aggressively bearish stance as it was now short dollar_figure million worth of treasury bill futures and held that position until date tandrill was unable to buy the rest of its treasury bill futures spreads pincite basis points but rather it had to pay basis points for spreads on november through its speculative legs however mr borst believed that tandrill made the best of a deteriorating situation the last three spreads tandrill bought on december resulted in its reducing its profit further but it was short two extra march treasury bill futures which it also covered at this point at the lowest price of any march transaction conclusion mr borst opined that the aforementioned trading transactions were very sophisticated tandrill’s trader managed huge positions very adroitly in extremely volatile financial instruments and a volatile financial_market mr borst concluded that because tandrill earned approximately dollar_figure during a month period such fact demonstrated the high quality of tandrill’s trading ability as well as the fact that tandrill’s strategies had the economic potential to earn a profit mr natenberg’s rebuttal of mr borst’s report mr natenberg disagreed with mr borst’s conclusions according to mr natenberg while a trader may hedge the fact that he does so is not necessarily a sign of experience a new trader may choose a poor hedge either one where the trader misjudges the amount of protection offered by the hedge or one where the cost of the hedge is too great relative to the protection nor does the fact that a hedge is constructed necessarily show that it was done with the intention of earning a profit either in the hedge or in the primary asset in fact mr natenburg believes tandrill paid more for some of the option hedges than they could ever be worth the relevant law sec_165 provides that in the case of an individual the deduction for losses set forth in sec_165 is limited to losses_incurred in any transaction entered into for profit though not connected with a trade_or_business accordingly in order for tandrill’s losses to be deductible petitioners must establish that the transactions giving rise to them were entered into for profit 82_tc_1001 78_tc_350 for this purpose profit means economic profit independent of tax savings 81_tc_210 sec_108 of the deficit_reduction_act_of_1984 publaw_98_ 98_stat_494 as amended by section d of the tax_reform_act_of_1986 publaw_99_514 100_stat_2817 provides as follows sec_108 treatment of certain losses on straddles entered into before effective date of economic_recovery_tax_act_of_1981 a general_rule --for purposes of the internal_revenue_code of in the case of any disposition of or more positions-- which were entered into before and form part of a straddle and to which the amendments made by title v of the economic_recovery_tax_act_of_1981 do not apply any loss from such disposition shall be allowed for the taxable_year of the disposition if such loss is incurred_in_a_trade_or_business or if such loss is incurred in a transaction entered into for profit though not connected with a trade_or_business b loss incurred_in_a_trade_or_business --for purposes of subsection a any loss incurred by a commodities_dealer in the trading of commodities shall be treated as a loss incurred_in_a_trade_or_business accordingly a taxpayer other than a commodities_dealer is not eligible to deduct a loss on the disposition of a leg in a straddle unless the taxpayer proves that the loss was incurred in a transaction entered into for profit defra sec_108 as amended to meet this requirement the taxpayer must establish that he entered into the straddle transaction primarily for profit 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 91_tc_151 to meet the primarily-for-profit test the investor need not be unaware of the tax consequences that might ensue from his transactions however where an investor has a profit_motive as well as a tax motive for entering into the investment the profit_motive must be of first importance because petitioner’s investments were made through tandrill the existence of a profit_motive must be determined at the neither respondent nor petitioners contend that petitioner or tandrill was a commodities_dealer for purposes of the profit_motive presumption of defra sec_108 as amended see 94_tc_893 partnership level 82_tc_105 78_tc_471 affd 722_f2d_695 11th cir 76_tc_759 a partnership’s profit motivation is determined by reference to the actions of the general partners who manage the affairs of the partnership see 66_tc_74 affd per curiam 555_f2d_634 7th cir in ewing v commissioner supra pincite it was established that profit must be the taxpayer’s primary motive in order for a loss from a particular straddle transaction to be deductible in ewing we also set forth the following additional guidelines taken from 82_tc_1001 the ultimate issue is profit_motive and not profit potential however profit potential is a relevant factor to be considered in determining profit_motive t c pincite profit_motive refers to economic profit independent of tax savings t c pincite the determination of profit_motive must be made with reference to the spread positions of the straddle and not merely to the losing legs since it is the overall scheme which determines the deductibility or nondeductibility of the loss t c pincite citing smith v commissioner t c pincite if there are two or more motives it must be determined which is primary or of first importance the determination is essentially factual and greater weight is to be given to objective facts than to self-serving statements characterizing intent t c pincite because the statute speaks of motive in entering a transaction the main focus must be at the time the transactions were initiated however all circumstances surrounding the transactions are material to the question of intent t c pincite ewing v commissioner supra pincite petitioners contend that tandrill’s primary purpose in entering into the transactions at issue was to further its profit-making objectives respondent on the other hand argues that tandrill did not enter into these transactions primarily for profit respondent further contends that the most important factor determining profit is the trading pattern involved each party relies on its expert’s analysis of tandrill’s trading tandrill’s trading activities were not profit motivated we have considered the qualifications and experience of the parties’ experts and their particular knowledge and experience in options and futures transactions as well as the substance and reasoning of their reports we found respondent’s expert witness reports and testimony more useful and persuasive than that of petitioner’s messrs natenberg’s and maduff’s reports support our conclusion that tax considerations primarily motivated tandrill’s tradingdollar_figure mr maduff concluded that tandrill’s treasury bill trading established through bache appears to have been taken with a profit_motive we therefore assume that respondent concedes that these trades were taken with a profit_motive thus the following discussion does not address tandrill’s treasury bill trading established through bache a tandrill paid more than fair value when purchasing option spreads and received less than fair value when selling option spreads tandrill’s put option spreads resulted in losses solely because with regard to the credit spreads tandrill received less than fair value when it initiated the spreads and paid more than fair value when it closed out such spreads and with regard to the debit spreads tandrill received less than fair value when it closed out the spreads the option spreads unlike the futures transactions were not executed on a regulated exchange they were over-the-counter transactions executed through pershing and arbitrage management thus there was no active trading market to assure a fair price to all traders further there was no institutional safeguard to prevent pershing or arbitrage management from charging tandrill more or paying tandrill less than some other trader for an identical position there is no evidence in the record that tandrill bargained with pershing or arbitrage management or engaged in comparison shopping to insure that it received fair prices even though there were three or four dealers that made a market in over-the-counter treasury bill options mr illingworth did not instruct messrs willensky and sherman of wilcap who placed the actual trades to attempt to get the best price they could for the option spreads nor did he otherwise discuss with them the prices they were getting for the spreads moreover even though in options traders generally relied upon the black-scholes theoretical pricing model mr illingworth was unaware of the model even in the absence of mr illingworth’s usage of the black-scholes theoretical pricing model mr illingworth should have known that tandrill was systematically receiving far less than fair value for the spreads it was sellingdollar_figure such transactions result from a systematic disregard of economic values in executing option spread transactionsdollar_figure for example when tandrill closed out its credit spreads in each case it paid more for the closing spread than its maximum theoretical value respondent claims that 82_tc_1001 is factually similar to this case respondent posits that tandrill’s option spreads were similar to the series of transactions in fox in that both were initiated and closed out in the same year and over a relatively short_period of time in fox all the transactions were executed through arbitrage management like tandrill’s two option spread transactions executed through arbitrage management but unlike the six such transactions executed through pershing the spreads in fox were debit and bearish spreads id pincite also the taxpayers in fox and tandrill each sustained economic losses id pincite further the tax strategy used by the taxpayer in fox was very similar to the strategy tandrill followed the taxpayer in fox reported ordinary losses and short-term_capital_gains for the years in issue treating the dispositions of individual legs of the spreads as separate taxable events because treasury bills were at that time specifically excluded from the definition of a capital_asset by sec_1221 the taxpayer reported the losses as ordinary losses this court upheld the deficiency holding that the taxpayer did not enter into the transactions continued b tandrill’s futures transactions were not profit motivated tandrill’s gold silver and copper futures transactions and the treasury bond and gnma futures transactions were entered into for the purpose of deferring income from one tax_year to the next and generating approximately equal amounts of short- term capital_loss and long-term_capital_gain the futures straddles were designed to minimize the volatility of the straddle as a whole yet produce substantial losses in one leg of the straddle and offsetting gain in the other leg the loss was then realized and the gain deferred in tandrill’s straddles the opportunity for profit and risk of loss was minimized by keeping the spreads in effect for short periods of time putting on spreads with short intervals between delivery dates and maximizing the butterfly effectdollar_figure continued primarily for profit and that the transactions were not a type of tax-motivated transaction that congress intended to encourage petitioners attempt to distinguish fox on the grounds that the taxpayer in fox did not engage in any treasury bill futures trading conducted all the trading in isolated year- end transactions that were unquestionably tax motivated and had entered into the options transactions only after both he and his accountant had thoroughly investigated their potential tax benefits we agree with respondent that the two options spreads tandrill initiated through arbitrage management were similar to the spreads in fox more specifically tandrill’s commodity futures trading was used to defer income from into in the case of the gold silver and copper straddles cleared through bache and from into in the case of the treasury bond and gnma continued this strategy reduced tandrill’s overall potential for economic profit or loss but substantially increased its transactional costs we are convinced that tandrill’s primary aim was to generate tax benefits the tax-motivated nature of tandrill’s futures straddles is reflected in the timing of the transactions that closed out its losses for example in the loss legs of the precious metals straddles were closed out on dates of large price movements in the underlying metalsdollar_figure the record indicates that in date traders closed out their short silver positions and simultaneously replaced them with other short silver positions the sole motivation of this strategy was to lock in a tax loss for and to push the corresponding gain into this is precisely what tandrill did of the silver contracts that it closed out in were closed out either on date or date landmark dates for large price movements continued futures straddles cleared through acli for instance in date the price of silver futures fluctuated far more than normal this meant that for traders holding silver spreads both long and short legs increased sharply in value placing the long leg in a position with a substantial profit and the short leg in a position with a substantial loss for tax-motivated individuals this was the optimal occasion to close out the loss leg realizing the loss for tax purposes and to replace that position with another short position comprising the same number of silver contracts typically with a delivery date late in c tandrill’s overall tax strategy the purpose of tandrill’s investment strategy was to generate losses from the loss legs of its treasury bill option spreads that would be deductible by petitioners as ordinary losses in and to generate a corresponding though somewhat smaller amount of gain from the profit legs of the option spreads that would be taxable as short-term_capital_gains from its futures straddles tandrill’s purpose was to generate short-term_capital_losses in that would offset the short-term_capital_gains generated by the treasury bill options transactions and to defer the recognition of gain from the profit legs of such commodity futures straddles until a subsequent year the gain was carried forward into and realized as long- term capital_gain a similar approach was used to defer capital- gain income from into such strategy was employed to produce in substance an economic loss on a long-term basis we agree with respondent that tandrill’s options transactions employed a character-mismatching strategy similar to the options spreads in 82_tc_1001 the loss on the loss leg of each option spread would be an ordinary_loss the profit on the gain leg would be a short-term_capital_gain the ordinary losses tandrill reported on its form_1065 for arose from treasury bill options transactions and to a minor extent from deductions for management and accounting fees the losses from treasury bill transactions for amounted to dollar_figure and arose from purchased put options that were closed out at a loss in because the losses were on purchased puts they purportedly qualified for ordinary_loss treatment under section dollar_figure the dollar_figure in net_short-term_capital_gain tandrill reported for represents the excess of its short-term_capital_gains of dollar_figure over its short-term_capital_losses of dollar_figure tandrill realized its short-term_capital_gains on put options on treasury bills and the short-term_capital_losses from the loss legs of futures straddles on gold silver copper and treasury billsdollar_figure tandrill’s dollar_figure of long-term_capital_gain for resulted from the closing out of tandrill’s commodity futures straddles we are convinced that tandrill’s overall trading strategy was geared toward the assurance of tax savings for its partners rather than a real profit_motive see eg leslie v commissioner tcmemo_1996_86 dealing with profit_motive in gold futures transactions and profit_motive is the crucial test see eg fox v commissioner supra pincite sec_1234 provides that the character of the gain_or_loss on the sale_or_exchange of a purchased option is the same as the character of the gain_or_loss on the sale of the property to which the option relates because treasury bills were at that time specifically excluded from the definition of a capital_asset by sec_1221 tandrill reported the losses as ordinary losses under sec_1234 the character of the gain_or_loss recognized on the closing out of granted options is short-term_capital_gain or loss petitioner and mr illingworth both petitioner and mr illingworth testified that they did not discuss the tax ramifications of creating and operating tandrill under the circumstances herein we are not required to and we do not accept the self-serving testimonial evidence presented by petitioners to sustain their burden of establishing error in respondent’s determinationdollar_figure see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 based upon the entire record we conclude that petitioner became a partner in tandrill in order to reap tax benefits ie to offset the dollar_figure gain he realized in from the sale of his hy-gain stock with losses from tandrill the record makes it clear that petitioner mr illingworth and tandrill all had the same primary objective to create tax losses the absence of a primary for-profit objective is so obvious that it must be the same for all of the individual partners or their partnership donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir thus it makes no practical difference whether the relevant motive belongs to petitioner mr illingworth or tandrill itself petitioner willingly accepted the partnership and management agreements he contributed dollar_figure for a 75-percent interest mr illingworth contributed dollar_figure for a 25-percent interest petitioner’s testimony was marked by frequent failures of recall and he failed to provide answers to simple questions however tandrill paid mr illingworth’s company manhattan metals dollar_figure denominated as a retainer and organization fee upon the signing of the management agreement thus in essence mr illingworth’s net contribution was approximately dollar_figure in addition in manhattan metals received a dollar_figure management fee and dollar_figure annually thereafter plus an incentive payment that would be triggered if the net assets of tandrill increased beyond a stipulated annual percentage threshold manhattan metals also had the right to share in the brokerage commissions and other fees tandrill paid petitioner’s dollar_figure investment was a fraction of the tax benefits that tandrill’s transactions were expected to provide petitioners’ total deficiencies of dollar_figure for and arising from the disallowance of tandrill’s losses represent a claimed tax_benefit of more than three times his investment in tandrill we believe that petitioner agreed to the arrangement with mr illingworth and manhattan metals because tax savings rather than tandrill’s economic_performance was petitioner’s primary objective petitioner was a prototypical passive investor he did not have a meaningful role in tandrill’s management tandrill only engaged in trading activities and these activities were delegated to manhattan metals and hence effectively to mr illingworth by means of the management agreement petitioner testified that he did not understand tandrill’s trading activities although he claims to have invested in tandrill in order to earn a profit we believe that petitioner chose to invest in an area in which he had little background in order to realize tax benefits petitioner was financially sophisticated his tax advisers at peak marwick gave him an education on the anticipated tax benefits of tandrill’s trading they informed him that the tax consequences of his investment in tandrill could be advantageous it is clear that petitioner expected the tax losses that tandrill generated moreover petitioner expected to carry back losses from tandrill years see sec_172 tandrill began operations in and that year petitioner carried his tandrill losses back to the year in which he reported a gain of almost dollar_figure million from the sale of hy-gain stock and an adjusted_gross_income of dollar_figure petitioners’ tax_liability for was dollar_figure thus as a result of investing in tandrill petitioners were expecting to carry back a net_operating_loss into this carryback would reduce their tax_liability by dollar_figure this reduction more than any supposed profit potential was petitioner’s real motive mr illingworth was the brains behind tandrill’s trading activities while he clearly understood the nature of tandrill’s options and futures transactions he delegated at least a considerable portion of the decision makingdollar_figure concurrently mr mr illingworth’s precise role in tandrill’s trading continued illingworth was involved with other partnerships that realized tax losses in all years for which their results are in evidence the partnerships had similar trading patterns to tandrill this is another indication that mr illingworth’s expertise as a trader lay in his ability to produce tax losses for his partners conclusion we conclude that tandrill did not enter into the options and futures transactions with a primary profit_motive thus respondent properly disallowed petitioners’ allocable share of tandrill’s and losses under sec_165 issue sec_6653 additions to tax the second issue is whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations for and for these years respondent has the burden of proving petitioners’ negligence or disregard of rules and regulations because it is a new_matter raised in respondent’s amended answer rule a continued activities is unclear as president of manhattan metals he had ultimate responsibility for tandrill’s trading however the extent to which mr illingworth personally determined which trades tandrill should make what trading strategies tandrill should adopt or the degree of his oversight is uncertain for example he apparently delegated all responsibility for the options trading to messrs willensky and sherman of wilcap advisors and for the futures trading to mr weiss a manhattan metals employee and mr illingworth testified that mr weiss did not discuss his trades with mr illingworth sec_6653 for and imposes an addition_to_tax if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 based upon the record before us we conclude that respondent has not satisfied her burden_of_proof on this issue thus petitioners are not liable for the sec_6653 additions to tax for and issue sec_6621 additional interest the third issue is whether petitioners are liable for additional interest for and respondent determined that petitioners are liable for the increased rate of interest provided in sec_6621 formerly sec_6621 respondent has the burden_of_proof on this issue with regard to because it is a new_matter raised in respondent’s amended answer and petitioners have the burden_of_proof with regard to sec_6621 provides for an interest rate on substantial underpayments attributable to tax-motivated transactions that i sec_120 percent of the underpayment rate provided in sec_6601 see 87_tc_389 sec_6621 applies to interest accrued after date even though the transaction was entered into prior to the date of enactment of sec_6621 85_tc_552 affd without published opinion 795_f2d_1005 2d cir an underpayment is substantial if it exceeds dollar_figure sec_6621 the phrase tax-motivated transactions includes straddles and transactions lacking a profit_motive see ewing v commissioner t c pincite we have concluded that petitioner and mr illingworth formed tandrill for the purpose of generating tax benefits moreover the dollar_figure statutory threshold is surpassed in this case for both taxable years in issue consequently petitioners’ underpayments based on the losses attributable to tax-motivated transactions are subject_to the additional interest provided by sec_6621 we hold that petitioners are liable for the increased rate of interest under sec_6621 on the entire underpayments for and to reflect the foregoing decision will be entered under rule appendix a tandrill's purchases of put option positions through pershing and by the corresponding sales of such positions in all of the transactions below the expiration date for the option was date and the expiration date of the underlying treasury bill was date purchases sales date no yield cost date no proceeds dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix b tandrill's purchases of put option positions through arbitrage management and the corresponding sales of such positions in all of the transactions below the expiration date for the option was date and the expiration date of the underlying treasury bill was date purchases sales date no yield cost date no proceeds dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number appendix c tandrill's put option spread transactions through pershing and arbitrage management in all of the transactions below the expiration date for the option was date and the issuance date of the underlying treasury bill was date trade_date type no trade commission cash_flow opening trade bought sold closing trades sold bought sold bought dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number opening trade bought sold closing trades sold bought sold bought sold bought dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number sold bought dollar_figure dollar_figure opening trade bought sold closing trade sold bought dollar_figure dollar_figure dollar_figure dollar_figure opening trade bought sold closing trades sold bought sold bought sold bought dollar_figure dollar_figure dollar_figure dollar_figure _____________________________________________________________ opening trade bought sold closing trades sold bought sold bought dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number sold bought dollar_figure opening trade bought sold closing trade sold bought dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix d tandrill's put option spread transactions through arbitrage management in all of the transactions below the expiration date for the option was date and the issuance date of the underlying treasury bill was date trade_date type no trade commission cash_flow opening trade bought sold closing trades sold bought sold bought sold bought dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number opening trade bought sold closing trade sold bought dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number appendix e trade analysis trade days to underlying interest spread maximum spread date type trade expiration price rate price spread value value range spread 50p sale -47 625p spread 53p sale -41 65p spread 53p sale-4097 65p spread 50p sale -16 625p spread 45p sale -26 51p spread 45p sale - 51p purchase spread -33 50p 625p purchase spread -14 50p 625p purchase spread -40 53p 65p purchase purchase spread - 50p 625p spread -11 45p 51p spread -20 53p purchase 65p spread - 50p purchase 625p spread -10 45p purchase 51p spread - 53p purchase 65p spread - 50p purchase 625p spread - 53p purchase 65p spread - 45p 51p purchase spread - 53p purchase 65p spread - 45p 51p purchase spread 16p purchase -25 08p spread 16p -24 08p purchase dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number appendix e continued trade analysis trade days to underlying interest spread maximum spread date type trade expiration price rate price spread value value range spread -24 16p 08p sale spread -13 16p 08p sale spread -10 16p 08p sale dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number spread - 16p dollar_figure dollar_figure big_number sale 08p
